Exhibit 10(c)

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

1

CONFIDENTIAL

Term Sheet

for Second Amendment of the

Pellet Sale and Purchase Agreement

(“Term Sheet”)

May 22, 2008

 

Parties:

The Cleveland-Cliffs Iron Company, Cliffs Mining Company, Northshore Mining
Company, and Cliffs Sales Company (collectively, “Cliffs”) and Algoma Steel Inc.
(“Algoma”).

 

Purpose:

Cliffs and Algoma wish to amend the terms of the Pellet Sale and Purchase
Agreement of January 31, 2002, as amended (“Agreement”) with respect to the
volume of iron ore pellets to be purchased and sold thereunder for the years
[*****], as well as the pricing of the iron ore pellets for the year [*****].
Cliffs and Algoma each acknowledge and agree that the Agreement shall be amended
as set forth in this Term Sheet, and further that, except as amended hereby, the
Agreement is and shall remain in full force and effect. All capitalized terms
not otherwise defined herein shall have the meaning(s) set forth in the
Agreement.

 

Volume:

For the year 2008, Cliffs shall supply to Algoma, and Algoma shall purchase from
Cliffs, [*****] tons of Cliffs Pellets for use by Algoma in accordance with the
terms of the Agreement. Notwithstanding the foregoing, with respect to Algoma’s
right to modify its 2008 Annual Requirements pursuant to Section 5(b) of the
Agreement, such right of modification shall only be exercisable with respect to
Algoma’s Annual Requirements up to [*****] tons.

For the year 2009, Cliffs shall supply to Algoma, and Algoma shall purchase from
Cliffs, [*****] tons of Cliffs Pellets for use by Algoma in accordance with the
terms of the Agreement. Notwithstanding the foregoing, with respect to Algoma’s
right to modify its 2009 Annual Requirements pursuant to Section 5(b) of the
Agreement, such right of modification shall only be exercisable with respect to
Algoma’s Annual Requirements up to [*****] tons.

 

Price:

For the year 2008, the price for Cliffs Pellets purchased by Algoma shall be as
follows: (i) [*****] tons of Cliffs Pellets at an estimated price of: [*****]
per ton (which at the expected natural iron content of [*****] for Tilden Hem
Flux Pellets is [*****] per iron unit and which at the expected natural iron
content of [*****] for Tilden Mag Flux Pellets is [*****] per iron unit); and
(ii) [*****] tons of Cliffs Pellets at an estimated price of: [*****] per ton
(which at the expected natural iron content of



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

2

 

 

[*****] for Tilden Hem Flux Pellets is [*****] per iron unit and which at the
expected natural iron content of [*****] for Tilden Mag Flux Pellets is [*****]
per iron unit). The foregoing prices shall be applicable to all f.o.b. delivery
points specified in Section 8(c) of the Agreement. The foregoing prices for the
year 2008 are final and are not subject to modification by any provision
contained in Section 6 of the Agreement.

For the year 2009, the price for all Cliffs Pellets purchased by Algoma shall be
determined in accordance with the pricing provisions set forth in the Agreement.

 

Payment Terms:

The payment terms in the Agreement shall remain unchanged except as follows:

For the year 2008: (i) [*****] tons of Cliffs Pellets delivered to Algoma in
[*****] shall be invoiced by Cliffs, and purchased by Algoma, at the price of
[*****] per iron unit (Tilden Hem Flux Pellets) or [*****] per iron unit (Tilden
Mag Flux Pellets) as applicable, (ii) the first [*****] tons of Cliffs Pellets
delivered to Algoma in each of the calendar months beginning [*****] shall be
invoiced by Cliffs, and purchased by Algoma, at the price of [*****] per iron
unit (Tilden Hem Flux Pellets) or [*****] per iron unit (Tilden Mag Flux
Pellets) as applicable, and (iii) all other Cliffs Pellets delivered to Algoma
during 2008 shall be invoiced by Cliffs, and purchased by Algoma, at the price
of [*****] per iron unit (Tilden Hem Flux Pellets) or [*****] per iron unit
(Tilden Mag Flux Pellets) as applicable. Further, in the event Algoma has not
shipped its entire nominated tonnage for [*****], then Algoma shall pay Cliffs
for the balance of such tonnage via wire transfer on [*****]. Further, on or
before [*****].

For the year 2009: In the event Algoma has not shipped its entire nominated
tonnage for [*****], then Algoma shall pay Cliffs for the balance of such
tonnage via wire transfer [*****] and title to such tonnage shall transfer to
Algoma [*****]. Further, on or before [*****].



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

3

 

Price Re-opener:

Algoma and Cliffs each acknowledge and agree that the terms and provisions of
this Term Sheet were negotiated in settlement of Algoma’s January 3, 2008
request for a price renegotiation pursuant to Section 13 of the Agreement (and
Algoma’s related March 3, 2008 request for arbitration pursuant of Section 15 of
the Agreement) and that neither party shall have any further right to request a
price renegotiation except in accordance with Section 13 of the Agreement.
Further, upon execution of this Term Sheet, Algoma shall immediately withdraw
its March 3, 2008 request for arbitration. Algoma and Cliffs further acknowledge
and agree that the terms and provisions of this Term Sheet, as negotiated in
full and final settlement of Algoma’s January 3, 2008 request for a price
renegotiation, which is settled hereby with prejudice but is without prejudice
to either party’s right or ability to request future price renegotiation at the
times and in the manner specified in Section 13 of the Agreement.

 

Definitive Contract:

Algoma and Cliffs each acknowledge and agree that once this Term Sheet is
executed, the Agreement, as amended by this Term Sheet, shall govern the
performance of the parties until such time as a separate definitive written
amendment to the Agreement, if any, is executed and delivered by the parties.

 

CLIFFS MINING COMPANY     ALGOMA STEEL INC. By:   /s/ W. Calfee     By:   /s/ V.
Ciappetta Title:   Executive Vice President – Commercial     Title:   Vice
President – Legal Date:   May 27, 2008     Date:   May 30, 2008 NORTHSHORE
MINING COMPANY     By:   /s/ W. Calfee       Title:   Executive Vice President –
Commercial       Date:   May 27, 2008      

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

4

 

THE CLEVELAND-CLIFFS IRON COMPANY By:   /s/ D. B. Blake Title:   Vice President
– Iron Ore Date:   5/23/08 CLIFFS SALES COMPANY By:   /s/ W. Calfee Title:  
Executive Vice President – Commercial Date:   May 27, 2008